PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/160,408
Filing Date: 20 May 2016
Appellant(s): Daliyot, Shahar



__________________
Rebecca G. Rudich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 21, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. US 2008/0106597 and Drive et al. US 2010/0045791 further in view of Millar et al. US 2006/0274148.
In regards to claims 13, Amini discloses a video surveillance system comprising: a network of video cameras; a recorder communicatively coupled to the network of video cameras (see figs. 3-4 network camera connect to off-site storage.—paragraphs 0040-0041); a computer communicatively coupled to the network of video cameras and the recorder (See fig. 3 network camera 312 coupled to a computer 314, off-site computer 330 and viewing site computer 320…--paragraphs 0040-0042) (see paragraphs 0015-0016), wherein the computer is configured to execute video management software (VMS), and wherein executing the VMS generates and renders a graphical user interface (GUI) on a display of the computer (paragraphs 0049, 0053-0057, 0062-0063), the GUI operable to: display (i) a plurality of camera icons, each of the camera icons representing a respective video camera  of a plurality of video cameras in the network of video cameras (see fig. 9A network cameras by region..—paragraph 0062-0063, 0096), 
	However, Amini fails to explicitly discloses, but Drive discloses (ii) a plurality of tiles for displaying video, (iii) at least one drop area, wherein each of the at least one drop area is positioned on a respective tile (see Pan, Tilt, Zoom (PTZ) features.—paragraph 0024), and wherein each of the at least one drop area corresponds to a particular way of playing video (see operator may drag and drop additional data streams from the list 138 into the grid 136 and the video feed for the data stream would show up in the respective window..—paragraph 0018), and (iv) receive one of the plurality camera icons dragged into a drop area (see figs.1-2 operator may drag and drop additional data streams from the list 138…--paragraphs 0018, 0024); execute a script corresponding with the drop area in response to signals from an input device of the computer (see fig. 1 element 135 a computer for controlling an operation monitoring devices), the signals corresponding to the one of the plurality camera icon being dragged into the drop area, (see operator may drag and drop motion sensing devices into one section of grid 136, from the selection list 138 …--paragraphs 0018-0019, 0023), and play video in the respective tile in the particular way pursuant to executing the script (see Pan, Tilt, Zoom (PTZ) features, display all data streams from only motion-sensing cameras within one window of grid 136..—paragraphs 0018-0019, 0024). 
	Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Drive into a system of Amini in order to use a GUI for multiple tasks, as a result monitoring station is equipped with a Graphical User Interface (GUI) to represent the plurality of data streams in various user-defined layouts and ability to recursively display a plurality of display layouts within the plurality of windows.
Furthermore, Amini, and Drive fails to explicitly discloses, but Millar discloses wherein the script being executed causes playing the video associated with the respective video camera of the plurality of video cameras, associated with the one of the plurality of camera icons in particular way (see manager being adapted to fill in said parameter with data from a video surveillance camera from said plurality of video surveillance cameras that is associated with an event that is detected by said event detector to create a completed script and to cause the completed script to be executed..-- paragraph 0006, claim 9, clam 11).
	Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Millar into a system of Amini, Drive and Millar in order different scripts to control viewing video, as a result user able to control displaying specific video correspond to specific script.
However, Amini, Drive and Millar fail to explicitly teach wherein a first particular way corresponding to one of the at least one drop areas is replaying of previously-captured video footage and wherein a second particular way corresponding to another of the at least one drop areas is playing live video.  Official Notice is taken that both the concept and the advantages of wherein a first particular way corresponding to one of the at least one drop areas is replaying of previously-captured video footage and wherein a second particular way are well known and expected in the art.  Thus, it would have been obvious to one skilled in the art, before the effective filing date to combine into a system of Amini, Drive and Millar in order wherein a first particular way corresponding to one of the at least one drop areas is replaying of previously-captured video footage and wherein a second particular way corresponding to another of the at least one drop areas is playing live video, as a result two display able to playback one than video data concurrently as needed.  
Claim 1 list all the same elements of claim 13, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 1 as presented below.
In regards to claim 2, Amini, Drive and Millar discloses a method according to claim 1, furthermore, Drive discloses wherein the executing a script is in response to a camera icon being dragged and dropped on a drop area (see operator may drag and drop motion sensing devices into one section of grid 136, from the selection list 138 …--paragraph 0023). 
In regards to claim 4, Amini, Drive and Millar discloses a method according to claim 1, wherein the executing the script comprises: furthermore, Drive discloses selecting a particular script, wherein the particular script depends on the camera icon dragged into the drop area (see paragraph 0018). 
In regards to claim 5, Amini, Drive and Millar discloses a method according to claim 1, furthermore, Drive discloses wherein the executing the script comprises: spawning one or more new drop areas corresponding to configurable parameters for the script (see free up . 
In regards to claim 6, Amini, Drive and Millar discloses a method according to claim 5, furthermore, Amini discloses wherein the configurable parameters include camera settings (see paragraphs 0066-0068). 
In regards to claim 7, Amini, Drive and Millar discloses a method according to claim 5, furthermore, Amini discloses wherein the configurable parameters include video playback settings (paragraphs 0066-0068). 
In regards to claim 8, Amini, Drive and Millar discloses a method according to claim 1, furthermore, Amini discloses wherein the executing the script includes setting a direction in which the video is viewed (see paragraph 0114). 
In regards to claim 9, Amini, Drive and Millar discloses a method according to claim 1, furthermore, Amini discloses wherein the executing the script includes setting a video viewing speed (see paragraph 0064). 
In regards to claim 10, Amini, Drive and Millar discloses a method according to claim 1, furthermore, Amini discloses wherein the executing the script includes setting a start time and a stop time for viewing a snippet of a video recorded from the camera associated with camera icon (see paragraph 0099). 
 method according to claim 1, furthermore, drive discloses wherein the at least one drop area and the scripts are user configurable (see paragraph 0018). 
In regards to claim 12, Amini, Drive and Millar discloses a method according to claim 1, furthermore, drive discloses wherein the at least one drop areas and scripts are factory set and not user-configurable (see paragraph 0018). 
In regards to claims 14, Amini, Drive and Millar discloses a video surveillance system according to claim 13, furthermore, Drive discloses wherein the script is executed in response to the camera icon being (i) dragged into the drop area and (ii) dropped onto a the particular drop area (see operator may drag and drop motion sensing devices into one section of grid 136, from the selection list 138 …--paragraph 0023). 
In regards to claims 15, Amini, Drive and Millar discloses a video surveillance system according to claim 13, furthermore, Drive discloses wherein the script causes spawning of one or more new drop areas in response to the camera icon being dragged into the particular drop area prior to causing playing the video in the particular way (see free up one of the quadrants for some reason, for instance to display an additional data stream..—paragraph 0022). 
In regards to claims 16, Amini, Drive and Millar discloses a video surveillance system according to claim 13, furthermore, Drive discloses wherein the script controls how a video is played in a tile (see paragraph 0024). 
 video surveillance system according to claim 13, furthermore, Drive discloses wherein the script controls a video camera in the video surveillance system (see paragraph 0024). 
In regards to claims 18, Amini, Drive and Millar discloses a video surveillance system according to claim 17, furthermore, Drive discloses wherein the video camera in the video surveillance system is a pan-tile-zoom (PZT) camera (see paragraph 0024). 
In regards to claims 19, Amini, Drive and Millar discloses a video surveillance system according to claim 13, furthermore, Drive discloses wherein the script controls the recorder (see paragraph 0017). 
Claim 20 list all the same elements of claim 13, but in computer readable medium form rather than system form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 20, furthermore, Amin discloses computer readable medium (see fig. 3 client workstation 322 and off-sit storage site 330).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amini et al. US 2008/0106597, Drive et al. US 2010/0045791 and Millar et al. US 2006/0274148 further in view of Robotham et al. US 2013/0024795.
In regards to claim 3, Amini, Drive and Millar discloses a method according to claim 1, However, Amini, Drive and Millar fails to explicitly discloses, but Robotham discloses wherein each of the at least one drop area is a semi-transparent icon that contains at least one of graphics or text to indicate the script associated with the drop area, and wherein the at least one drop area is positioned over one or more of the tiles (see drag and drop GUI with transparent…--paragraph 0045). 
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teaching of Robotham into a system of Amini, Drive and Millar in order able to at least one drop area is a semi-transparent icon that contains graphics and/or text to indicate the drop area's corresponding script or scripts, as a result user able to operate in a GUI that can able to see data in background while editing primary image.
(2) Response to Argument
Response to Appellant argument [see pages 9-12]: 
Appellant argues specifically that the clamed invention “wherein a first particular way corresponding to one of the at least one drop areas is replaying of previously-captured video footage and wherein a second particular way corresponding to another of the at least one drop areas is playing live video” is not taught. Appellant disputed the “Official Notice” taken by the examiner for the underlined claimed invention.

In response, the examiner respectfully disagrees. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner knowledge of art under examination for the past 15 years specifically related to “video editing or surveillance camera” was used. However, the examiner did not stop only on the knowledge of the art, but provided two reference of Ferguson US 2010/0150409 fig. 4, para. 0045 and Tang et al. US 2008/0127275 para. 0004 in support of the response to applicant’s argument dated 10/21/2020.  
Ferguson art teaches:
See para. 0045:
“FIG. 4 is a block diagram of an example surveillance system 400 according to embodiments of the invention. The system receives video input 410, which may be, for example inputs from the cameras A-D of FIG. 3. In other embodiments the video input 410 may be from previously recorded sources. The video input 410 is coupled to a video display 420. The video display 420 of FIG. 4 is divided into four sections, one for each of the cameras A-D of FIG. 3, which may either be "live" feed, or may be from recorded video. There may or may not be a live person monitoring the video display 420. Additionally, the video display 420 may be located far from the actual video input 410, and may be transmitted over the Internet or some other data network for remote display and viewing. In some automated systems, the video display 420 need not be present, and no live display of signals from the cameras A-D need be made”.
Tang et al. art teaches: 
See para. 0004:
“With rapid development in consumer electronic products, video entertainment products have become essential in daily life. For television sets widely available in household, only wireless television stations providing limited amounts of channels were available in the past. As technology progresses, cable televisions can offer consumers more than a hundred channels. Recently, digital televisions are gaining more and more attention due to superior display quality and more powerful functions such as setting the turn-on time, timer-recording, frame-division for viewing multiple programs simultaneously, and time-shifting. When performing time-shifting, program data is normally stored in a buffer so that a user can watch a live program in the same way as watching a video tape. In addition, the user can retrieve contents of a program that have been previously broadcast while watching the current program on a real time basis, as well as execute operations such as rewind, fast-rewind, pause or play on the retrieved contents of the program”.
While the examiner response to the appellant’s argument date 10/21/2020 with advisor action includes the cited art of Ferguson and Tang et al., with specific paragraphs, however, appellant argument appears to disregard or not address specifically the cited paragraphs. As such, the examiner stands by the final office action. 

(1) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL T TEKLE/Examiner, Art Unit 2481   
                                                                                                                                                                                                     Conferees:

/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484      

                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.